Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16 and 20, drawn to a drive unit and/or method for an acceleration electrode of a mass spectrometer, which includes a switching element of a power converter operated in synchronization with electrical output pulses of pulsing circuitry, classified in H01J 49/401.
II.	Claims 17-19, drawn to a mass spectrometer having control circuitry for controlling a power converter based on measured input voltage, classified in H01J 49/022.
The inventions are distinct, each from the other because:
Inventions I and II are distinct, each of the inventions I and II recites the limitations not recited in the other invention. The differing limitations make the inventions I and II patentably distinct from one another, i.e., a reference that anticipates or makes obvious one of the inventions I and II would not by itself anticipate or make obvious the other invention.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Kevin J. Canning on 09-13-2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/KIET T NGUYEN/Primary Examiner, Art Unit 2881